Citation Nr: 0607885	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The appellant and his mother



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This appeal arises from a February 2001 rating decision of 
the St. Petersburg, Florida Regional Office (RO).  

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  A personality disorder is not a disease or injury for VA 
compensation purposes.


CONCLUSION OF LAW

Service connection for a personality disorder is not 
warranted.  38 C.F.R. § 3.303(c) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records include an August 1966 report of 
psychiatric examination which shows that the veteran reported 
being "picked-on" by his peers.  On two or three occasions, 
the veteran had cut his forearm superficially after he had 
become angry.  His unit indicated that the veteran had few 
friends, his efficiency was sub-standard, and he had 
difficulty getting along with supervisors.  

Upon examination, deep seated personality deficiencies as 
characterized by gross immaturity, a longstanding history of 
impoverished interpersonal relationships, and difficulty with 
authority were identified.  The diagnosis was an immature 
personality and it was recommended that the veteran be 
eliminated from service as expeditiously as possible.  In 
December 1966, the veteran's character or behavior disorder 
was classified as chronic passive aggressive personality.

Recent VA examination reports in August 2005 continue to 
demonstrate a diagnosis of personality disorder with 
borderline traits.

The veteran contends that service connection should be 
awarded for a personality disorder.  The Board notes, 
however, that a personality disorder is not a disease or 
injury within the meaning of applicable legislation, and 
service-connected compensation benefits may not be paid for 
this disorder.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); 
Beno v. Principi, 3 Vet. App. 439 (1992); and Winn v. Brown, 
8 Vet. App. 510 (1996).  Furthermore, there has been no 
contention by the veteran or indication in the record that 
the personality disorder is the result of trauma or other 
underlying disability for which service connection may be 
granted.  The Court has held that in situations where the law 
is dispositive of a claim, the claim should be denied because 
of a lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Accordingly, the veteran's request of 
service connection for a personality disorder must be denied 
as being legally insufficient.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Because the 
claim of service connection for a personality disorder is 
being denied as a matter of law, the provisions of the VCAA 
are not for consideration.  Mason v. Principi, 16 Vet. App. 
129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law); see also VAOPGCPREC 2-04; 69 
Fed. Reg. 25180 (2004).


ORDER

Entitlement to service connection for a personality disorder 
is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disability.  Although he 
concedes that he did not receive mental health care for a 
psychiatric disability in the initial post service years, he 
has testified that he has suffered from chronic symptoms 
since service as demonstrated by his inability to retain 
gainful employment after service. 

Recent VA treatment records and reports of VA examinations 
show that the veteran has been diagnosed with chronic 
psychiatric disability to include dysthymic disorder.  The 
veteran contends that a current psychiatric disability was 
initially manifest during service as evidenced by the two or 
three episodes of self-mutilation.  VA is required to conduct 
an accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In view of the foregoing, 
following the gathering of all current treatment records, the 
veteran should be afforded a VA psychiatric examination in 
which the examiner provides a medical opinion regarding the 
etiology of all current disability.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Gainesville VA medical 
center.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  After completing the above 
development, the RO should schedule the 
appellant for a comprehensive VA 
examination by a psychiatrist.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the requested 
examination.  All necessary 
psychological testing and evaluation 
should be accomplished.  The examining 
psychiatrist, after examination of the 
appellant and review of his entire 
medical history, should offer an opinion 
as to whether it is at least as likely 
as not that any current psychiatric 
disability to include dysthymic disorder 
is related to the veteran's military 
service.  All factors upon which the 
medical opinion is based must be set 
forth for the record.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


